DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 2019/04/23. Claims 1- 6 are pending. Claims 1, 4, & 6 are in independent from. 
The received preliminary amendments to the drawing and specification are acceptable.
Claim Objections
Claims 1- 6 objected to because of the following informalities:  
A) In claim 1, the claim recites a limitation “generate, upon completion of the preparation, an output plan of a control value such that a difference between an actual output value of the control target device and an output value in a scheduled temporal transition gradually decreases, based on [a] the scheduled temporal transition that is a temporal transition of an output value of the control target device, which is scheduled before occurrence of the fault in the information processing circuit, [b] a difference between an actual output value of the control target device upon completion of the preparation and an output value in the scheduled temporal transition, and [c] an input value and a control value before occurrence of the fault in the information processing circuit, and [d] output a control value to the control target device instead of the information processing circuit according to the output plan generated”. 

B) Claims 4 & 6 are also objected for the similar reasons as claim 1 for the element “output a control value to the control target device instead of the information processing circuit according to the output plan generated”.
C) Claims 2- 3 & 5 are objected because of their dependency.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
I) Regarding claim 1, in lines 7-16, the claim recites a limitation “generate, upon completion of the preparation, an output plan of a control value such that a difference between an actual output value of the control target device and an output value in a scheduled temporal transition gradually decreases, based on [a] the scheduled temporal transition that is a temporal transition of an output value of the control target device, which is scheduled before occurrence of the fault in the information processing circuit, [b] a difference between an actual output value of the control target device upon completion of the preparation and an output value in the scheduled temporal transition, and [c] an input value and a control value before occurrence of the fault in the information processing circuit, and [d] output a control value to the control target device instead of the information processing circuit according to the output plan generated”.
 However, the scope of the bolded portion of the claim limitation is unclear, therefore, the scope of this limitation is indefinite. Examiner notes, the phrase “scheduled temporal transition” is described in applicant’s fig. 5 & associated texts at the end of the time period (2) and appears as extended to the time period (3). See, page 18 of the specification. However, this phrase is defined as “that is a temporal transition of an output value of the control target device, which is scheduled before occurrence of the fault in the information processing circuit” in the claim 1. Thus, according to the claim, this appears as a single value that was scheduled before occurrence of the fault rather than pluralities of the values of the actuator from end of the time (2) to end of the time (3).

	II) Regarding claims 4 & 6, these claims are also rejected for the similar reasons as claim 1.
III) Claims 2- 3 & 5 are rejected because of the dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen et al. (US 20160128144 A1, hereinafter Tikkanen) in view of Goodrum et al. (US 20140084683 A1, hereinafter Goodrum).

Regarding claim 1, Tikkanen teaches a substitution device [“power limit 18” of figs. 1a-1b with secondary controller 38] comprising: processing circuitry [processing part of the circuit 18, power monitor 32 + secondary controller 38] to:
(i) generate a control value [signals from the secondary controller 38 to the source controller 48 via the data line 49 which controls output current source 44 using the data line 56] for controlling an output value [current/power provided to the LED load 14 as output values of the output current source 44] of a control target device [“output current source 44” that provides constant current/power to the LED  load 14] based on an input value [e.g., value provided from the port 40 or “predetermined power limit”], and when a fault occurs [one or more of “fault conditions”] action performed from t0 to t1/t2 of fig. 2b] for substituting [addressing the fault that is unable to be corrected by the primary controller 22 itself] for the information processing circuit (Fig. 1a, 2b [0036, 0038, 0048]); and
(ii) generate, upon completion of the preparation, an output plan [output of the controller 38 provided to the controller 48 that causes to slowly increase the provided power as shown in fig. 2b] of a control value [output(s) from the controller 38 to the controller 48 to control current source 44] such that a difference [fig. 2b shows the power provided to the SSD 14 is gradually increased from time t2; therefore, the output of the device 14 also gradually increases and the difference gradually decreases with the planned output] between an actual output value of the control target device and an output value in a scheduled temporal transition gradually [“the power level being supplied is gradually increased”] decreases, based on [here, all features (a) –(c) are somehow used while planning to increase power from t2 to t3 as shown in fig. 2b. Please note claim does not specify how these variables (a) –(c) are used while generating the plan] (a) the scheduled temporal transition [“normal power” or planned power for t2-t3 time window without fault] that is a temporal transition of an output value of the control target device, which is scheduled before occurrence of the fault in the information processing circuit, [b] a difference [“reduced power level (such as 75% of the normal power operation) at t1” has impact on the plane because the lower the reduced power, the higher the slope will require to arrive at normal power at t3] between an actual output value of the control target device upon completion of the preparation [power output at t2] and an output value [“normal power”] in the scheduled temporal transition, and [c] an input value [output of the fault Optocoupler 42 before t1 or any other stored value in the controller 22] and a control value [output from the primary controller 22 also have some impact on the plan] before occurrence of the fault in the information processing circuit ([0033, 0036, 0038, 0041-0043, 0058]), and 
(iii)
10025]). Tikkanen also teaches of using a primary power controller [“controller 22”] and a secondary power controller 38 in its circuit 10 ([0026]).Tikkanen further considers redundancy for back up protection for one or more failure conditions ([0046, 0047]).
However, Tikkanen does not necessarily teach one of the fault occurring in its system is failure of the primary controller 22 (i.e., “fault occurs in an information processing circuit that outputs the control value generated to the control target device”).  Tikkanen also does not necessarily teach the processing circuit to output a control value to the control target device instead of the information processing circuit according to the output plan generated as shown above with strikethrough emphasis.
Goodrum is directed to an information processing system [system of fig. 1] and a method for providing fault-tolerant power supply to one or more computing devices [analogous to Tikkanen’s LED Load 14] by utilizing a primary power controller 212A [analogous to Tikkanen’s controller 22] and a secondary power controller 212B [analogous to Tikkanen’s controller 38], wherein in case of detection of failure of the primary power controller using a “failover detection logic”, the secondary power controller can become system-wide/enclosure wide power controller (Figs. 1- 2, [0008, 0014, 0016]). Specifically, Goodrum teaches a processing circuitry [CPU like 302 of the controller 212B shown in fig. 3] to:
signals from the secondary controller 212B when it is “beginning performing the enclosure-wide power control features”] for controlling an output value [current/power provided to the computing devices 106s] of a control target device based on an input value [one or more inputs provided to the controller 212B as shown in fig. 2], and when a fault occurs [“secondary controller detects a fault in the primary controller”] in an information processing circuit [controller 212A] that outputs the control value generated to the control target device, perform preparation [actions that causes “secondary controller can promote itself to a primary controller” before “beginning performing the enclosure-wide power control features”] for substituting for the information processing circuit ([0012-0017], fig. 2); and
output a control value [output value from the controller 212B provided while performing “the secondary controller can promote itself to a primary controller and beginning performing the enclosure-wide power control features”] to the control target device instead of the information processing circuit according to the output plan generated ([0016]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Goodrum with Tikkanen because they both related to a redundancy enabled power control system comprising a primary controller and a secondary controller to provide regulated electric power/current of an AC Mains input, and modify2 the system of Tikkanen to cause its secondary 
Tikkanen teaches:
[0058] FIG. 2b is an exemplary graph of a cold start scenario where the power being supplied to the LED load reaches or exceeds the predetermined power limit after start up at time (t0). In response to this, the power limit or redundant power limit within output current driver steps down the power level being supplied to the LED load to a reduced power level (such as 75% of the normal power operation) at t1. It is understood that this example of a reduced power level is simply for explanation purposes and that any reduced power level is acceptable as long as it is less than the predetermined power limit. The supplied power level is continuously monitored for a period of time (t1 to t2) to confirm that the power level being supplied remains at the reduced power level. Starting at t.sub.2, the power level being supplied is gradually increased for a time period (t2 to t3) in small increments towards the normal power level. In one example, the power can be increased at increments of 2.5% with a time interval between increments of 10 seconds until the normal power level is reached or sensed, however, any intervals relating to time or power may be selected.

Goodrum teaches:
[0016] The controllers 212A and 212B can also store failover detection logic to detect faults and implement a failover process. The failover detection logic in a controller can detect a fault in the other controller. In an example, the failover detection logic can detect absence of a signal (e.g., a heartbeat signal) from the other controller and indicate a fault. If a primary controller detects a fault in the secondary controller, the primary controller can begin using the DC output power measurements it receives secondary controller detects a fault in the primary controller, the secondary controller can promote itself to a primary controller and beginning performing the enclosure-wide power control features.

Regarding claim 2, Tikkanen in view of Goodrum further teaches the substitution device according to claim 1, wherein the processing circuitry generates the output plan based on a difference between an actual output value of the control target device at a time when the preparation is completed and an output value in the scheduled temporal transition, which is generated as a result of absence [“failover detection logic can detect absence of a signal” by the secondary controller and causing the secondary controller to perform the task of the primary controller] of output of a control value during a period after occurrence of the fault in the information processing circuit until completion of the preparation (Tikkanen, fig. 2b, 1a & Goodrum, [0016]).

Regarding claim 3, Tikkanen in view of Goodrum further teaches the substitution device according to claim 1, wherein the processing circuitry generates the output plan [reaching the normal power to operate the load 14] based on an input value [inputs data used by the primary controller 22 will have impact on the plan from t2 to t3 because the output power from the current source 44 also depends on the voltage at the bus 28] and a control value [one or more value of “provide signals, such as control signals, to these circuits” will have impact on the fault and how fast the need to increase power from t2 to t3 to arrive at normal level] immediately 

Regarding claim 4, the rejection discussed above in claim 1 is incorporated. Therefore, only in summary, Tikkanen teaches an information processing system [system of fig. 1 with circuit 10] comprising:
an information processing circuit [primary controller 22] to generate a control value [outputs of the controller 22 to the PFC Boost 24 and converter 26] for controlling an output value [power/current provided to the load 14] of a control target device [output current source 44] based on an input value [any external data inputs used to generate outputs by the controller 22], and outputs the control value generated to the control target device (Fig. 1a, [0027, 0041, 0061]);
a substitution device [power limit 18 with power monitor 32+ secondary controller 49] to perform preparation for substituting for the information processing circuit when a fault [“fault condition such as, but not limited to”] occurs in the information processing system actions performed from t0 to t1/t2 in fig. 2 by the secondary controller 38] and upon completion of the preparation, generate an output plan [power/current output from t2 to t3 as shown in fig. 2b to arrive at “normal power” from “reduced power”] of a control value such that a difference between an actual output value of the control target device and an output value in a scheduled temporal transition gradually decreases [fig. 2b shows the gap between normal power and the actual power provided to the load is gradually/stepwise decreasing], based on the scheduled temporal transition that is a temporal transition of 
 Tikkanen does not necessarily teach:
(i) the occurred fault is “information processing circuit” of the information processing system and
(ii) the substitution device to output a control value to the control target device instead of the information processing circuit according to the output plan generated.
However, Goodrum cures this deficiency as stated above in claim 1.
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Goodrum with Tikkanen because they both related to a redundancy enabled power control system comprising a primary controller and a secondary controller to provide regulated electric power/current of an AC Mains input, and modify3 the system of Tikkanen to cause its secondary controller/substitution device to additionally perform the duty of the primary controller when a fault occurs in the primary controller itself as in Goodrum. Doing so the system of Tikkanen can continue to provide controlled power to operate the LED load 14. Goodrum teaches details for Tikkanen about how to handle fault conditions of the primary controller 22 so that its system can be more fault tolerant and can be used in 

Regarding claim 5, Tikkanen in view of Goodrum teaches the information processing system according to claim 4, wherein the information processing circuit monitors the substitution device for detecting [“If a primary controller detects a fault in the secondary controller”] a fault in the substitution device (Goodrum, [0016]).

Regarding claim 6, Tikkanen in view of Goodrum teaches invention of this claim for the similar reasons discussed above in claims 1 & 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) YAMAGIWA et al. (WO 2016170614 A1, wherein US 20180039248 A1 can be an US version/English translation thereof) teaches an information processing system [”duplex system 100”, fig. 1] comprising:
an information processing circuit [PLC 101] to generate a control value for controlling an output value of a control target device based on an input value, and 
a substitution device [PLC 102 as “standby system”] to perform preparation for substituting for the information processing circuit when a fault occurs [“hindrance in the another programmable logic controller is detected”] in the information processing circuit, and upon completion of the preparation, generate an output plan of a control value, …output a control value to the control target device instead of the information processing circuit according to the output plan generated (Fig. 1 & associated texts, Abstract).
2) Kn et al. (US 20120112759 A1) teaches a substitution device [valve control-secondary 110b] to 
generate, upon completion of the preparation, an output plan [the 308 to 310 section of the graph 300] of a control value such that a difference between an actual output value [“diagnostic current 304” in section 308 to 310] of the control target device and an output value [“third trace 306 shows a combined current through the coils 220a and 220b”] in a scheduled temporal transition gradually decreases (fig. 3) and
 output a control value to the control target [valve 104] instead of the information processing circuit [primary 110a] according to the output plan generated (Fig. 1, 3, [0041]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “when an operational fault condition arises, such as, but not limited to, when the power level being
        supplied to the load is sensed to be above a normal or expected threshold”.
        2 By allowing the secondary controller also to monitor the fault condition even in the primary controller and perform its power control tasks when the primary controller is in fault condition and stopping the faulty primary controller 22.
        3 By allowing the secondary controller also to monitor the fault condition even in the primary controller and perform its power control tasks when the primary controller is in fault condition and stopping the faulty primary controller 22.